Citation Nr: 0621457	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-05 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving the right upper extremity 
resulting from treatment at a VA facility in February 1987.  

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving the fracture of two front 
teeth resulting from treatment at a VA facility in July 1993.  

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving residuals of a left 
hydrocelectomy resulting from treatment at a VA facility in 
June 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960 and from October 1961 to August 1962.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  There was a hearing before the 
undersigned in April 2004.

The case was remanded by the Board in August 2004.  Case has 
now been returned to the Board.

The issues of compensation under 38 U.S.C.A. § 1151 for 
additional disability involving the right upper extremity 
resulting from treatment at a VA facility in February 1987, 
and to compensation under 38 U.S.C.A. § 1151 for additional 
disability involving the fracture of two front teeth 
resulting from treatment at a VA facility in July 1993 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

A left hydrocelectomy, performed at a VA facility in June 
2000, is shown to have improved a pre-existing left hydrocele 
disability, without residual disability related to the 
surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for additional disability 
involving residuals of a left hydrocelectomy resulting from 
treatment at a VA facility in June 2000 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a compensation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if compensation is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for benefits under § 1151, but he/she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for compensation, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with a surgical procedure that was performed at a VA facility 
in June 2000.  He submitted his claim for this benefit in 
August 2001.  As such, regulations that became effective in 
October 1997 are to be applied.  

Effective October 1, 1997, the statute provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A disability is a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and: (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility as defined 
in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C.A. Chapter 31.  38 U.S.C.A. § 1151 (West 
2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  The regulation further provides, in 
part, that benefits will not be payable for the continuance 
or natural progress of disease or injury for which VA 
treatment is authorized.  38 C.F.R. § 3.358(b)(2).  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of VA treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of treatment.  Benefits are not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

Review of the record shows that the veteran underwent a left 
hydrocelectomy in June 2000 due to complaints of discomfort 
from the hydrocele.  The operative report shows that the 
procedure was performed uneventfully, that the veteran 
tolerated the procedure well and was taken to the recovery 
area in stable condition.  On follow-up evaluation in 
September 2000, his testicle was tender, with an attached 
cystic swelling.  He continued to have problems with swelling 
and pain.  On examination there was an acute tender prostate.  
The impression was of acute prostatitis.  Two weeks later, 
the veteran continued to show a left hydrocele.  There was 
some induration of the testicle, indicating subsiding 
epididymitis.  The pertinent impressions were prostatitis; 
epididymo-orchitis; and recurrent hydrocele, left.  

A February 2001 statement was received from a private 
physician who indicated that he had evaluated the veteran for 
complaints of a "botched" hydrocelectomy that had been 
performed in the summer of 2000.  Postoperatively, the 
veteran described a wound infection, with swelling and pain 
that took several months to subside to its current level of 
occasional discomfort, stinging and burning in the scrotum.  
He reported that it was much improved and that now the 
discomfort was little and occasional.  He stated that this 
was no longer a major problem, but was considering revision 
of the surgery.  On examination, there was slack fluid 
collection in the left hemiscrotum consistent with a small to 
moderate hydrocele collection.  Above this the cord was 
palpable, with a small testes and what felt like a 2-cm 
cystic fluid structure that transilluminated well.  This felt 
like an epididymal cyst or spermatocele.  The impression was 
that the veteran had a persistent left hydrocele 
postoperative complicated hydrocele repair.  The examiner 
strongly advised the veteran against revision surgery since 
he was minimally symptomatic and continued to improve slowly 
with time.  

A urologic evaluation was conducted by VA in July 2005.  At 
that time, examination of the testicles disclosed a 
spermatocele on the left side.  Rectal examination disclosed 
benign prostatic hypertrophy, with no clinical evidence of 
prostate cancer or acute prostatitis.  The pertinent 
diagnosis was of moderate benign prostatic hypertrophy with 
left sided spermatocele, with minimal pain.  The spermatocele 
was not considered to be related to the previous 
hydrocelectomy.  The examiner went on to render an opinion 
that the veteran had undergone a left hydrocelectomy in June 
2000, with no complications during the surgery.  There was 
evidence of recurrent small hydrocele after surgery with 
minimal symptoms eight months later, but at present there was 
no residual hydrocele.  The left sided spermatocele was 
unrelated to the pervious hydrocelectomy and, in fact, there 
were no permanent residuals of the hydrocelectomy.  The 
opinion concluded that the surgery was uneventful, there was 
no surgical mistake, and the veteran had good follow-up.  
Three months after the surgery, the veteran developed acute 
prostatitis and elevated PSA as well as epididymitis and 
orchitis that were not related to the surgery.  

While it appears to have taken some time, the most recent 
evidence of record shows that the veteran has no permanent 
residuals of the hydrocelectomy that was performed at the VA 
facility in June 2000.  As such, compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 must be denied.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability involving residuals of a left hydrocelectomy 
resulting from treatment at a VA facility in June 2000, are 
denied.  


REMAND

Review of the record shows that the veteran claims to have 
received dental treatment at a VA facility soon after the 
treatment that he received at a VA facility in 1993.  In the 
prior remand by the Board, it was requested that all VA 
outpatient treatment records that have not been associated 
with the claims folder be obtained.  The veteran has asserted 
that the dental records have not been obtained and this 
should be accomplished prior to appellate consideration.  It 
does not appear that those records have been obtained.  A 
remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  

Regarding the veteran's claim for compensation benefits 
resulting from nerve damage of his right upper extremity at 
the time he was treated at a VA facility in 1987, it is noted 
that the most recent neurologic evaluation by VA, while 
noting that the numb sensation in the veteran's right hand 
appeared to be subjective, did recommend that additional 
studies be undertaken.  An etiological opinion could not be 
reached.  When testing is recommended, it should be 
performed.  Green v Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
records of dental treatment that the 
veteran has received at VA facilities.  
Appellant's assistance in clearly 
identifying the records should be 
solicited if needed.  If the records 
can not or are not obtained, attempts 
made to obtain the records should be 
set forth and the reason for 
unavailability of VA records should be 
identified in the claims folder.

2.	The RO should arrange for the veteran 
to undergo such testing as indicated to 
ascertain the precise nature and extent 
of any right upper extremity neurologic 
disorder.  The examiner should be 
requested to render an opinion 
regarding whether it is at least as 
likely as not that any disorder now 
diagnosed is related to the surgery the 
veteran underwent in 1987.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


